Title: John Adams to Abigail Adams, 30 May 1789
From: Adams, John
To: Adams, Abigail


        
          New York May 30. 1789
          My dearest Friend
        
        Your old Acquaintance Mr Harrison of Cadiz will deliver you this, if you should not, as I hope you will, be Sett off for this place before he can reach Braintree.—
        I expect you, here indeed in a Week or ten days at farthest, from this date. Mrs Washington is arrived. My House and Garden want us very much. We Shall be obliged to bring all our Furniture and most of our Books, except the Law books and the great Collections, such as the Byzantine History, Muratory, the Encyclopædia &c But I hope you will come on, and send Beds and necessaries as soon as possible. Barnard has delivered here, some Trunks & Cases but no Keys nor Letter informing what is in them.— We must make this place our home, and think no more of Braintree, for four years, not forgetting however our Friends there. and what is the most disagreable of all: We must live, as I apprehend, in a Style much below our Rank and station.— I Said four Years, upon the supposition that the Government should support itself so long: but it must be supported by Providence if at all, against the usual Course of Things, if the human Means of supporting it, should not be soon better understood. You and I can live however as plainly as any of them,
        yours most tenderly
        J. A.
      